Citation Nr: 0631965	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-18 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 13, 1977 to June 
28, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's Form DD 214 shows that he had service from 
February 13, 1977 to June 28, 1977.  He was a trainee in the 
Army Reserve and he was discharged as a Reserve of the Army.  
Though the RO has concluded that this period of service was 
for active duty training (ACDUTRA), this was not specified on 
the DD 214.    

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA, or inactive duty 
training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  
Service department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203 (2006) (limiting the type of evidence accepted to 
verify service dates).

In this case, the Board finds that a remand is necessary for 
service department certification of the veteran's service.  
See 38 C.F.R. § 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1.	An appropriate official at the RO 
should contact the National Personnel 
Records Center, the Department of the 
Army and/or other appropriate authority 
to clarify the character of the 
veteran's service from February 13, 
1977 to June 28, 1977 (i.e. whether it 
was for a period of active duty or 
ACDUTRA).

2.	Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue.  All 
applicable laws and regulations should 
be considered.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


